DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 12, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is made Non-Final. 

	Claims 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1, 8, 10, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US 2017/0367939, already of record) in view of Campbell et al. (US 2013/0216485).
Thomson et al. disclose oral care compositions comprising a first and second stannous source, and a zinc source. The second stannous source contains stannous pyrophosphate. The zinc source is selected from zinc oxide, zinc citrate, zinc lactate and combinations thereof (Abstract). The first stannous source include stannous fluoride (paragraph 0009). Humectants are used and includes sorbitol and glycerin. Mixtures of glycerine and sorbitol may be used in certain embodiments (paragraph 0125). The composition comprises a thickening agents selected from the group consisting of carboxyvinyl polymers, carrageenan, hydroxyethyl cellulose and water soluble salts of cellulose ethers (paragraph 0047). The compositions may be formulated into toothpaste or a dentifrice, a mouthwash or a mouth rinse, a topical oral gel, a denture cleanser, and the like (paragraph 0101). A dentifrice comprises water, 0.6% citric acid, 1.5% trisodium citrate, 0.454% stannous fluoride, 1.0% zinc oxide, 0.5% zinc citrate, 42.74% glycerin, polyethylene glycol, carboxymethyl cellulose (a water soluble cellulose ethers), 1.0% stannous pyrophosphate and 2% tetrasodium pyrophosphate (Example 6). 
Thomson et al. differ from the instant claims insofar as it does not disclose the amount of sorbitol when glycerin and sorbitol are used. 
Campbell et al. disclose oral care compositions comprising a zinc salt. The compositions are formulated into a toothpaste or a dentifrice (paragraph 0011). Suitable zinc salts include zinc oxide and zinc citrate (paragraph 0025), Thickeners are added to the compositions ranging from 0.1 to 5 wt% and include hydroxyethyl cellulose and carrageenan (paragraph 0029).  In one embodiment, water is present in amount of at least 10 wt. % based on the weight of the composition. In another embodiment, water is present in an amount of at least 30 wt. % to 60 wt. % based on the weight of the composition. Humectants are used and the humectants include one or more of glycerin, sorbitol, propylene glycol and mixtures thereof. The humectant concentration typically totals 40-60 wt. % of the oral composition and may include a combination of sorbitol and glycerin. Sorbitol is used in an example in an amount of 15.539%. The example also comprises stannous fluoride, citric acid, zinc citrate, carrageenan and glycerin (paragraph 0045).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used a mixture of sorbitol and glycerin where sorbitol is used in an amount ranging from 14 to 21% or in an amount of 15.539% because they are components used to formulate toothpaste compositions and this is a suitable amount of sorbitol when used in a mixture with glycerin in a toothpaste composition comprising zinc and stannous salts. 

Obvious-Type Double Patenting (New Rejections)
1) Claims 1, 8, 10, 16-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18-19 of copending Application No. 15/631,003 in view of Campbell et al. (US 2013/0216485). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite an oral care composition comprising a zinc salt including zinc oxide and zinc citrate; a stannous pyrophosphate and a stannous fluoride. The instant claims differ from the copending claims insofar as the instant claims also recite a humectant system and thickening system in the independent claim. However, the copending claims recite that the compositions may be formulated into toothpastes and gels.
Campbell et al. disclose oral care compositions comprising a zinc salt. The compositions are formulated into a toothpaste or a dentifrice (paragraph 0011). Suitable zinc salts include zinc oxide and zinc citrate (paragraph 0025), Thickeners are added to the compositions ranging from 0.1 to 5 wt% and include hydroxyethyl cellulose and carrageenan (paragraph 0029).  Humectants are used and the humectants include one or more of glycerin, sorbitol, propylene glycol and mixtures thereof. The humectant concentration typically totals 40-60 wt. % of the oral composition and may include a combination of sorbitol and glycerin. Sorbitol is used in an example in an amount of 15.539%.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used carrageenan, hydroxyethyl cellulose, sorbitol and glycerin in the composition of the copending claims because they are components used to formulate toothpaste compositions.  Therefore, the instant claims are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection.


2) Claims 1, 8, 10, 16-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15, 17-20 and 22 of copending Application No. 15/630,465 in view of Campbell et al. (US 2013/0216485). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite an oral care composition comprising a zinc salt including zinc oxide and zinc citrate; and a stannous fluoride. The instant claims differ from the copending claims insofar as the instant claims recite a stannous salt in the independent claim whereas the copending claims recite stannous fluoride and sodium tripolyphosphate in the independent claim. However, the instant claims recite a stannous fluoride as the stannous salt and a phosphate in the dependent claims. The instant claims also recite a humectant and a thickening system. 
Campbell et al. disclose oral care compositions comprising a zinc salt. The compositions are formulated into a toothpaste or a dentifrice (paragraph 0011). Suitable zinc salts include zinc oxide and zinc citrate (paragraph 0025), Thickeners are added to the compositions ranging from 0.1 to 5 wt% and include hydroxyethyl cellulose and carrageenan (paragraph 0029).  Humectants are used and the humectants include one or more of glycerin, sorbitol, propylene glycol and mixtures thereof. The humectant concentration typically totals 40-60 wt. % of the oral composition and may include a combination of sorbitol and glycerin. Sorbitol is used in an example in an amount of 15.539%.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used carrageenan, hydroxyethyl cellulose, sorbitol and glycerin in the composition of the copending claims because they are components used to formulate toothpaste compositions.  Therefore, the instant claims are obvious over the copending claims.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Claims 1, 8, 10, 16-17 and 20 are rejected.
Claim 21 is withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEZAH ROBERTS/Primary Examiner, Art Unit 1612